Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
dated as of March 1, 2018, between Lear Corporation, a Delaware corporation (the
“Company”) and Frank C. Orsini (“Executive”).

WHEREAS, the Company has employed Executive in various senior officer positions,
most recently as Senior Vice President and President, E-Systems of the Company;

WHEREAS, the Executive has been appointed to the position of Executive Vice
President and President, Seating of the Company, effective March 1, 2018 (the
“Effective Date”);

WHEREAS, the Company and Executive are currently parties to an existing
employment agreement, dated September 12, 2012 (the “Existing Agreement”), which
will expire by its terms upon the effectiveness of this Agreement;

WHEREAS, the Company desires to have the benefit of Executive’s continued
service and the restrictive covenants contained herein; and

WHEREAS, in recognition of Executive’s promotion to the position of Executive
Vice President and President, Seating of the Company, the parties desire to
enter into a new employment agreement reflecting the terms of Executive’s
continuing employment.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

1.    Term of Agreement. This Agreement shall commence on and as of the
Effective Date and continue until Executive’s employment has terminated and the
obligations of the parties hereunder have terminated or expired or have been
satisfied in accordance with their terms, or if earlier, upon the execution of a
new employment agreement by the parties hereto (the “Term”). The Existing
Agreement shall hereby terminate as of the Effective Date, and the terms of this
Agreement thereupon shall supersede the terms of the Existing Agreement in their
entirety.

2.    Terms of Employment. During the Term, Executive agrees to be a full-time
employee of the Company serving in the position of Executive Vice President and
President, Seating of the Company. Executive agrees to devote substantially all
of his working time and attention to the business and affairs of the Company, to
discharge the responsibilities associated with his position with the Company,
and to use his best efforts to perform faithfully and efficiently such
responsibilities. Nothing herein shall prohibit Executive from devoting his time
to civic and community activities, serving as a member of the Board of Directors
of other corporations that do not compete with the Company, or managing personal
investments, as long as the foregoing do not interfere with the performance of
Executive’s duties hereunder or violate the terms of the Company’s Code of
Business Conduct and Ethics, the Company’s Corporate Governance Guidelines, or
other policies applicable to the Company’s executives generally, as those
policies may be amended from time to time by the Company.



--------------------------------------------------------------------------------

3.    Compensation.

(a)    As compensation for Executive’s services under this Agreement, Executive
shall be entitled during the Term to receive an initial base salary the
annualized amount of which shall be $770,000, to be paid in accordance with
existing payroll practices for executives of the Company. Increases in
Executive’s base salary, if any, shall be as approved by the Compensation
Committee of the Board of Directors of the Company (the “Board”). In addition,
Executive shall be eligible to receive an annual incentive compensation bonus
(“Bonus”) and awards under the Company’s Long-Term Stock Incentive Plan or
successor plan (the “LTSIP”), each to be approved from time to time by the
Compensation Committee of the Board.

(b)    During the Term, Executive shall be eligible for participation in the
welfare, retirement, and other benefit plans, practices, policies and programs,
as may be in effect from time to time, for senior executives of the Company
generally.

(c)    During the Term, Executive shall be eligible for prompt reimbursement for
business expenses reasonably incurred by Executive in accordance with the
Company’s policies, as may be in effect from time to time, for its senior
executives generally.

4.    Termination of Employment.

(a)    Notice. The employment relationship may be terminated by the Company with
or without Cause or for Incapacity, or by Executive with or without Good Reason,
all as defined below, by giving a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. All notices under this Section 4(a) shall be given in accordance with
the requirements of Section 8.

(b)    Incapacity. If the Company reasonably determines that Executive is unable
at any time to perform the duties of Executive’s position because of a serious
illness, injury, impairment, or physical or mental condition and Executive is
not eligible for or has exhausted all leave to which Executive may be entitled
under the Family and Medical Leave Act (“FMLA”) or, if more generous, other
applicable state or local law, the Company may terminate Executive’s employment
for “Incapacity”. In addition, at any time that Executive is on a leave of
absence, the Company may temporarily reassign the duties of Executive’s position
to one or more other executives without creating a basis for Executive’s Good
Reason resignation, provided that the Company restores such duties to Executive
upon Executive’s return to work.

 

2



--------------------------------------------------------------------------------

(c)    Cause. Termination of Executive’s employment for “Cause” shall mean
termination upon:

(i)    an act of fraud, embezzlement or theft by Executive in connection with
Executive’s duties or in the course of Executive’s employment with the Company;

(ii)    Executive’s material breach of any provision of this Agreement, provided
that in those instances in which Executive’s material breach is capable of being
cured, Executive has failed to cure within a thirty (30) day period after notice
from the Company;

(iii)    an act or omission, which is (x) willful or grossly negligent,
(y) contrary to established policies or practices of the Company, and
(z) materially harmful to the business or reputation of the Company, or to the
business of the Company’s customers or suppliers as such relate to the Company;
or

(iv)    a plea of nolo contendere to, or conviction for, a felony.

(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following circumstances or events:

(i)    any reduction by the Company in Executive’s base salary or adverse change
in the manner of computing Executive’s incentive compensation opportunity, as in
effect from time to time;

(ii)    the failure by the Company to pay or provide to Executive any amounts of
base salary or earned incentive compensation or any benefits which are due,
owing and payable to Executive, or to pay to Executive any portion of an
installment of deferred compensation due under any deferred compensation program
of the Company;

(iii)    the failure by the Company to continue to provide Executive with
benefits substantially similar in the aggregate to the Company’s life insurance,
medical, dental, health, accident or disability plans in which Executive is
participating at the date of this Agreement;

(iv)    except on a temporary basis as described in Section 4(b), a material
adverse change in Executive’s responsibilities, position, reporting
relationships, authority or duties. For purposes of clarification, Executive
agrees that it will not be a material adverse change for the Company to reassign
Executive to a position with at least substantially similar responsibilities and
authority;

(v)    the transfer of Executive’s principal place of employment to a location
fifty (50) or more miles from its location immediately preceding the transfer;
or

 

3



--------------------------------------------------------------------------------

(vi)    without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company.

Notwithstanding anything else herein, Good Reason shall not exist if, with
regard to the circumstances or events relied upon in Executive’s Notice of
Termination: (x) Executive failed to provide a Notice of Termination to the
Company within sixty (60) days of the date Executive knew or should have known
of such circumstances or events, (y) the circumstances or events are fully
corrected by the Company prior to the Date of Termination, or (z) Executive
gives Executive’s express written consent to the circumstances or events.

(e)    Date of Termination. “Date of Termination” shall mean:

(i)    if Executive’s employment is terminated by reason of Executive’s death,
the date of Executive’s death;

(ii)    if Executive’s employment is terminated by the Company for any reason
other than because of Executive’s death, the date specified in the Notice of
Termination (which shall not be prior to the date of the notice);

(iii)    if Executive’s employment is terminated by Executive for any reason,
the Date of Termination shall be not less than thirty (30) nor more than sixty
(60) days from the date such Notice of Termination is given, or such earlier
date after the date such Notice of Termination is given as may be identified by
the Company.

Unless the Company instructs Executive not to do so, Executive shall continue to
perform services as provided in this Agreement through the Date of Termination.

(f)    Employee Benefits. A termination by the Company pursuant to Section 4(c)
hereof or by Executive pursuant to Section 4(d) hereof shall not affect any
rights which Executive may have pursuant to any other agreement, policy, plan,
program or arrangement of the Company providing employee benefits, which rights
shall be governed by the terms thereof and by Section 5; provided, however, that
if Executive shall have received or shall be receiving benefits under
Section 5(b) hereof, Executive shall not be entitled to receive benefits under
any other policy, plan, program or arrangement of the Company providing
severance compensation to which Executive would otherwise be entitled.

5.    Compensation Upon Termination. Upon Executive’s termination of employment,
Executive shall receive:

(a)    If Executive’s employment shall be terminated by the Company for
Incapacity or for Cause, by Executive without Good Reason, or upon Executive’s
death, the Company shall pay to Executive (or, in the event of Executive’s
death, to Executive’s beneficiary or estate), when the same would otherwise have
been due, the base salary and any other accrued amounts then payable through the
Date of Termination and shall have no further obligations under this Agreement,
other than as set forth in Section 5(c) hereof, as applicable.

 

4



--------------------------------------------------------------------------------

(b)    If Executive’s employment shall be terminated (a) by the Company, except
for a termination by the Company for Cause or Incapacity (or due to Executive’s
death), or (b) by Executive for Good Reason, then Executive shall be entitled to
the benefits provided below, in addition to the benefits provided in
Section 5(c) hereof, as applicable:

(i)    The Company shall pay Executive Executive’s full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given (or, if greater, at the rate in effect at any time within 90 days prior to
the time Notice of Termination is given), plus all other amounts to which
Executive is entitled under any compensation or benefit plans of the Company,
including, without limitation, any accrued amounts under any retention or
incentive plan, and including incentive compensation prorated for any applicable
measurement period occurring prior to the Date of Termination, at the time such
payments are due, except as otherwise provided below.

(ii)    an amount (the “Severance Payment”) equal to two (2) times the sum of:

(A)    the greater of (I) Executive’s annual base salary rate in effect as of
the Effective Date or (II) Executive’s annual base salary rate in effect as of
the Date of Termination; and

(B)    the greater of (I) Executive’s annual incentive Bonus target amount in
effect as of the Effective Date or (II) Executive’s annual incentive Bonus
target amount in effect as of the Date of Termination.

The Severance Payment will be paid in a lump sum as soon as practicable
following the Date of Termination.

(iii)    The Company shall arrange to provide to Executive, Executive’s
dependents, and beneficiaries, for the Severance Period, benefits provided under
any “welfare benefit plan” of the Company (as the term “welfare benefit plan” is
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended) (“Welfare Benefits”). If and to the extent that any such Welfare
Benefits shall not or cannot be paid or provided under any policy, plan, program
or arrangement of the Company (A) solely due to the fact that Executive is no
longer an officer or employee of the Company or (B) as a result of the amendment
or termination of any plan providing for Welfare Benefits, the Company shall
then itself pay or provide for the payment of such Welfare Benefits to
Executive, Executive’s dependents and beneficiaries. Without otherwise limiting
the purposes or effect of the no mitigation obligation in Section 5(f) hereof,
Welfare Benefits payable to Executive (including Executive’s dependents and
beneficiaries) pursuant to this Section 5(b)(iii) shall be reduced to the extent
comparable welfare benefits are actually received by Executive (including
Executive’s dependents and beneficiaries) from another employer during such
period, and any such benefits actually received by Executive shall be reported
by Executive to the Company.

 

5



--------------------------------------------------------------------------------

Executive’s right to receive the Severance Payment and Welfare Benefits under
this Section 5(b) (collectively, the “Severance Benefits”) is conditioned upon
the Executive’s execution of a general release agreement (a “Release”) in form
and substance reasonably acceptable to the Company in connection with
Executive’s termination of employment. Such Severance Benefits shall be payable
only if Executive executes and delivers a Release (and any revocation period
expires) no later than forty-five (45) calendar days after the Executive’s
termination of employment. Such amounts shall not become payable until
forty-five (45) calendar days after the termination of employment, regardless of
when the Release is returned to the Company.

(c)    If Executive’s employment shall be terminated by the Company for
Incapacity or for any reason other than Cause, by Executive for Good Reason, or
upon Executive’s death, (i) any unvested awards under the LTSIP held by
Executive that vest based on the passage of time shall immediately vest in their
entirety upon such termination, and (ii) with respect to unvested awards under
the LTSIP held by Executive that vest based on the achievement of performance
criteria, Executive shall be entitled to receive a pro rata portion (based on
the number of full calendar months in the performance period prior to such
termination) of the amount Executive would have been entitled to receive under
such awards (and at the same time) had he remained employed until the last day
of the applicable performance period.

(d)    The Company may not set-off or counterclaim losses, fines or damages in
respect of any claim, debt or obligation against any payment to or benefit for
Executive provided for in this Agreement.

(e)    Without limiting Executive’s rights at law or in equity, if the Company
fails to make any payment or provide any benefit required to be made or provided
hereunder within thirty (30) days of the date it is due, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal, plus three percent. Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.

(f)    The Company acknowledges that its severance pay plans and policies
applicable in general to its salaried employees do not provide for mitigation,
offset or reduction of any severance payment received thereunder. Accordingly,
the parties hereto expressly agree that the payment of the severance
compensation by the Company to Executive in accordance with the terms of this
Agreement shall be liquidated damages and that Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder or otherwise, except as
expressly provided in this Section 5.

 

6



--------------------------------------------------------------------------------

6.    Travel. Executive shall be required to travel to the extent reasonably
necessary for the performance of Executive’s responsibilities under this
Agreement.

7.    Successors; Binding Agreement. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and will assign its rights and obligations hereunder to such
successor. Failure of the Company to make such an assignment and to obtain such
assumption and agreement prior to the effectiveness of any such succession,
unless Executive agrees otherwise in writing with the Company or the successor,
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled to hereunder if Executive
terminates Executive’s employment for Good Reason and the date on which any such
succession becomes effective shall be deemed Executive’s Date of Termination. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and/or legatees. This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign, transfer
or delegate this Agreement or any rights or obligations hereunder except as
expressly provided in this Section 7. Without limiting the generality of the
foregoing, Executive’s right to receive payments hereunder shall not be
assignable or transferable, whether by pledge, creation of a security interest
or otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 7, the Company shall have no liability to pay
to the purported assignee or transferee any amount so attempted to be assigned
or transferred. The Company and Executive recognize that each party will have no
adequate remedy at law for any material breach by the other of any of the
agreements contained herein and, in the event of any such breach, the Company
and Executive hereby agree and consent that the other shall be entitled to a
decree of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.

8.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing, and shall be
deemed to have been duly given when delivered by hand, or mailed by United
States certified mail, return receipt requested, postage prepaid, or sent by
Federal Express or similar overnight courier service, addressed to the
respective addresses set forth on the signature page of this Agreement, or sent
by facsimile with confirmation of receipt to the respective facsimile numbers
set forth on the signature page of this Agreement, provided that all notices to
the Company shall be directed to the attention of the Secretary of the Company
(or, if Executive is the Secretary at the time such notice is to be given, to
the Chairman of the Company’s Board of Directors), or to such other address or
facsimile number as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address or facsimile number
shall be effective only upon receipt.

 

7



--------------------------------------------------------------------------------

9.    Noncompetition.

(a)    From the Effective Date until the Date of Termination, Executive agrees
not to engage in any Competitive Activity. For purposes of this Agreement, the
term “Competitive Activity” shall mean Executive’s participation as an employee
or consultant, without the written consent of the Board or any authorized
committee thereof, in the management of any business enterprise anywhere in the
world if such enterprise is a “Significant Customer” of any product or service
of the Company or engages in competition with any product or service of the
Company (including without limitation any enterprise that is a supplier to an
original equipment automotive vehicle manufacturer) or is planning to engage in
such competition. For purposes of this Agreement, the term “Significant
Customer” shall mean any customer who represents in excess of 5% of the
Company’s sales in any of the three calendar years prior to the date of
determination. “Competitive Activity” shall not include the mere ownership of,
and exercise of rights appurtenant to, securities of a publicly-traded company
representing 5% or less of the total voting power and 5% or less of the total
value of such an enterprise. Executive agrees that the Company is a global
business and that it is appropriate for this Section 9 to apply to Competitive
Activity conducted anywhere in the world.

(b)    Executive agrees not to engage directly or indirectly in any Competitive
Activity (i) until one (1) year after the Date of Termination if Executive is
terminated by the Company for Cause, or Executive terminates Executive’s
employment for other than Good Reason, or (ii) until two (2) years after the
Date of Termination in all other circumstances.

(c)    Executive shall not directly or indirectly, either on Executive’s own
account or with or for anyone else, solicit or attempt to solicit any of the
Company’s customers, solicit or attempt to solicit for any business endeavor or
hire or attempt to hire any employee of the Company, or otherwise divert or
attempt to divert from the Company any business whatsoever or interfere with any
business relationship between the Company and any other person, (i) until one
(1) year after the Date of Termination if Executive is terminated by the Company
for Cause, or Executive terminates Executive’s employment for other than Good
Reason, or (ii) until two (2) years after the Date of Termination in all other
circumstances.

(d)    Executive acknowledges and agrees that damages in the event of a breach
or threatened breach of the covenants in this Section 9 will be difficult to
determine and will not afford a full and adequate remedy, and therefore agree
that the Company, in addition to seeking actual damages pursuant to Section 9
hereof, may seek specific enforcement of the covenant not to compete in any
court of competent jurisdiction, including, without limitation, by the issuance
of a temporary or permanent injunction, without the necessity of a bond.
Executive and the Company agree that the provisions of this covenant not to
compete are reasonable. However, should any court or arbitrator determine that
any provision of this covenant not to compete is unreasonable, either in period
of time, geographical area, or otherwise, the parties agree that this covenant
not to compete should be interpreted and enforced to the maximum extent which
such court or arbitrator deems reasonable.

 

8



--------------------------------------------------------------------------------

10.    Confidentiality and Cooperation.

(a)    Executive shall not knowingly use, disclose or reveal to any unauthorized
person, at any time after the Effective Date, any trade secret or other
confidential information relating to the Company or any of its affiliates, or
any of their respective businesses or principals, such as, without limitation,
dealers’ or distributor’s lists, information regarding personnel and
manufacturing processes, marketing and sales plans, pricing or cost information,
and all other such information; and Executive confirms that such information is
the exclusive property of the Company and its affiliates. Upon termination of
Executive’s employment, Executive agrees to return to the Company on demand by
the Company all memoranda, books, papers, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Company and its
affiliates, whether made by Executive or otherwise in Executive’s possession.

(b)    Any design, engineering methods, techniques, discoveries, inventions
(whether patentable or not), formulae, formulations, technical and product
specifications, bill of materials, equipment descriptions, plans, layouts,
drawings, computer programs, assembly, quality control, installation and
operating procedures, operating manuals, strategic, technical or marketing
information, designs, data, secret knowledge, know-how and all other information
of a confidential nature prepared or produced during the period of Executive’s
employment and which ideas, processes, and other materials or information relate
to any of the businesses of the Company, shall be owned by the Company and its
affiliates whether or not Executive should in fact execute an assignment thereof
or other instrument or document which may be reasonably necessary to protect and
secure such rights to the Company.

(c)     Following the termination of Executive’s employment, Executive agrees to
make himself reasonably available to the Company to respond to periodic requests
for information relating to the Company or Executive’s employment which may be
within Executive’s knowledge. Executive further agrees to cooperate fully with
the Company in connection with any and all existing or future depositions,
litigation, or investigations brought by or against the Company, any entity
related to the Company, or any of its (their) agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which and to
the extent the Company deems Executive’s cooperation necessary. In the event
that Executive is subpoenaed in connection with any litigation or investigation,
Executive will immediately notify the Company. Executive shall not receive any
additional compensation, other than reimbursement for reasonable costs and
expenses incurred by Executive, in complying with the terms of this
Section 10(c).

(d)    For the avoidance of doubt, this Section 10 does not prohibit or restrict
Executive (or Executive’s attorney) from responding to any inquiry about this
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or

 

9



--------------------------------------------------------------------------------

governmental entity, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive understands and
acknowledges that he does not need the prior authorization of the Company to
make any such reports or disclosures and that he is not required to notify the
Company that he has made such reports or disclosures.

11.    Arbitration.

(a)    Except as contemplated by Section 9(d) or Section 11(c) hereof, any
dispute or controversy arising under or in connection with this Agreement that
cannot be mutually resolved by the parties to this Agreement and their
respective advisors and representatives shall be settled exclusively by
arbitration in Southfield, Michigan, before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by Executive, or if
such two individuals cannot agree on the selection of the arbitrator, who shall
be selected pursuant to the procedures of the American Arbitration Association,
and such arbitration shall be conducted in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.

(b)    The parties agree to use their best efforts to cause (i) the two
individuals set forth in the preceding Section 11(a), or, if applicable, the
American Arbitration Association, to appoint the arbitrator within thirty
(30) days of the date that a party hereto notifies the other party that a
dispute or controversy exists that necessitates the appointment of an
arbitrator, and (ii) any arbitration hearing to be held within thirty (30) days
of the date of selection of the arbitrator, and, as a condition to his or her
selection, such arbitrator must consent to be available for a hearing, at such
time.

(c)    Judgment may be entered on the arbitrator’s award in any court having
jurisdiction, provided that Executive shall be entitled to seek specific
performance of Executive’s right to be paid and to participate in benefit
programs during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Company and Executive hereby agree that the
arbitrator shall be empowered to enter an equitable decree mandating specific
performance of the terms of this Agreement. If any dispute under this Section 11
shall be pending, Executive shall continue to receive at a minimum the base
salary which Executive was receiving immediately prior to the act or omission
which forms the basis for the dispute. At the close of the arbitration, such
continued base salary payments may be offset against any damages awarded to
Executive or may be recovered from Executive if it is determined that Executive
was not entitled to the continued payment of base salary under the other
provisions of this Agreement.

12.    Modifications. No provision of this Agreement may be modified, amended,
waived or discharged unless such modification, amendment, waiver or discharge is
agreed to in writing and signed by both Executive and such officer of the
Company as may be specifically designated by the Board.

 

10



--------------------------------------------------------------------------------

13.    No Implied Waivers. Failure of either party at any time to require
performance by the other party of any provision hereof shall in no way affect
the full right to require such performance at any time thereafter. Waiver by
either party of a breach of any obligation hereunder shall not constitute a
waiver of any succeeding breach of the same obligation. Failure of either party
to exercise any of its rights provided herein shall not constitute a waiver of
such right.

14.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Michigan without
giving effect to any conflicts of laws rules.

15.    Payments Net of Taxes. Any payments provided for herein which are subject
to Federal, State, local or other governmental tax or other withholding
requirements or obligations, shall have such amounts withheld prior to payment,
and the Company shall be considered to have fully satisfied its obligation
hereunder by making such payments to Executive net of and after deduction for
all applicable withholding obligations.

16.    Capacity of Parties. The parties hereto warrant that they have the
capacity and authority to execute this Agreement.

17.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not, at the option of the party for whose benefit such provision
was intended, affect the validity or enforceability of any other provision of
the Agreement, which shall remain in full force and effect.

18.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19.    Entire Agreement. On and after the Effective Date, this Agreement shall
contain the entire agreement by the parties with respect to the matters covered
herein and supersedes any prior agreement (including, but not limited to, the
Existing Agreement), condition, practice, custom, usage and obligation with
respect to such matters insofar as any such prior agreement, condition,
practice, custom, usage or obligation might have given rise to any enforceable
right. No agreements, understandings or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

20.    Legal Fees and Expenses. It is the intent of the Company that Executive
not be required to incur the expenses associated with the enforcement of
Executive’s rights under this Agreement by litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder. Accordingly, the
Company shall pay or cause to be paid and be solely responsible for any and all
reasonable attorneys’ and related fees and expenses incurred by Executive (i) as
a result of the Company’s failure to perform this Agreement or any provision
hereof or (ii) as a result of the Company unreasonably or maliciously contesting
the validity or enforceability of this Agreement or any provision hereof as
aforesaid.

 

11



--------------------------------------------------------------------------------

21.    Code Section 409A. Notwithstanding anything to the contrary in Section 5
hereof, and to the maximum extent permitted by law, this Agreement shall be
interpreted in such a manner that all payments of Severance Benefits to
Executive under this Agreement are either exempt from, or comply with,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”), including without limitation any such regulations or other
guidance that may be issued after the Effective Date. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

The “Lear Corporation Code Section 409A Policies and Procedures” as in effect on
the Effective Date are hereby incorporated by reference in this Agreement as if
set forth herein, and shall supersede any conflicting provisions of this
Agreement.

22.    No Excise Tax Gross-Up; Possible Reduction of Payments.

(a)    If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax; provided, however, such reduction shall be made only if it
results in the Executive retaining a greater amount of Payments on an after-tax
basis (taking into account the Excise Tax and applicable federal, state, and
local income and payroll taxes). In the event Payments are required to be
reduced pursuant to this Section 22(a), they shall be reduced in the following
order of priority in a manner consistent with Section 409A: (i) first from cash
compensation, (ii) next from equity compensation, then (iii) pro-rata among all
remaining Payments and benefits.

(b)    The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 22, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 22, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 22. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

    LEAR CORPORATION     By:   /s/ Raymond E. Scott     Name:   Raymond E. Scott
    Title:   President and Chief Executive Officer     EXECUTIVE:       /s/
Frank C. Orsini       Frank C. Orsini